Citation Nr: 0633092	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for status post 
acute deep thrombophlebitis of the right leg with chronic 
venous insufficiency, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, October 2002, and May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In March 2002, 
the RO continued the 20 percent evaluation for the veteran's 
service-connected bilateral spondylolysis, L5, with herniated 
disc at L5-S1 with disc protrusion against L5 nerve roots; 
and increased the evaluation  to 10 percent for the veteran's 
service-connected status post acute deep thrombophlebitis of 
the right leg with chronic venous insufficiency.  In October 
2002, the RO held that the veteran's right leg disability 
warranted a 40 percent disability evaluation.  In May 2006, 
the RO awarded a 40 percent disability rating for the 
veteran's service-connected low back disability.

It is noted that the veteran has alleged that he has also 
experienced thrombophlebitis in his left leg.  Accordingly, 
this matter is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by mechanical low back pain and limitation of 
motion.

2.  The veteran's service-connected low back disability is 
not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine; neurological signs associated with 
intervertebral disc syndrome; or incapacitating episodes.

3.  The veterans' service-connected status post acute deep 
thrombophlebitis of the right leg with chronic venous 
insufficiency is not manifested by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess 40 percent 
for a low back disability, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243, effective September 26, 2003.

2.  The criteria for a disability rating in excess of 40 
percent for status post acute deep thrombophlebitis of the 
right leg with chronic venous insufficiency, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.400, 4.1, 4.7, 4.104, Diagnostic Codes 7120, 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by January 2002, November 2004, October 2005, 
and January 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the January 2002 and November 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran was provided notice in January 2002, prior 
to the adjudication of the claims in March 2002.  
Additionally, 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
November 2004, October 2005, and January 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports; private treatment 
records from Paul Chadroff, M.D., Cardiovascular Consultants 
Medical Group, Inc., Secure Health Information Corp., 
Geoffrey R. Adey, M.D., and Norman B. Livermore, III, M.D.; 
and VA examination reports dated in February 2002 and March 
2006.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the November 
2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

 Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back
While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295, provided a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A maximum 40 percent rating is warranted 
for severe lumbosacral strain, with a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected low 
back disability have not been met.  The veteran is currently 
in receipt of the maximum schedular rating available under 
Diagnostic Codes 5292 and 5295 (in effect prior to the 2003 
revision).  Additionally, the medical evidence of record does 
not warrant a disability rating in excess of 40 percent under 
Diagnostic Code 5293, in effect prior to the 2003 revision.  
Diagnostic Code 5293 provided that a 40 percent evaluation 
was warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief. 

In the veteran's case, persistent symptoms compatible with 
sciatic neuropathy required for an evaluation of 60 percent 
were not shown.  Although the veteran presented with 
complaints of bilateral leg pain upon VA examinations in 
February 2002 and March 2006, this appears to be attributable 
and adequately compensated by his service-connected status 
post acute deep thrombophlebitis of the right leg with 
chronic venous insufficiency.  Additionally, the February 
2002 examiner was unable to find any evidence of muscle 
spasms.  Moreover, a December 200 MRI report solely noted 
degenerative changes of the spine; there was no evidence of 
nerve root impingement.  Although, in November 2003, Dr. 
Livermore diagnosed the veteran as having chronic mechanical 
back pain with referred pain into the legs, there were no 
signs of nerve entrapment from either central or foraminal 
stenosis or disc protrusion.  Accordingly there is no 
evidence of persistent symptoms compatible with sciatic 
neuropathy; VA examiners and private treatment providers have 
been unable to document evidence of muscle spasm, an absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseases disc.  There is thus no basis to allow 
an evaluation in excess of 40 percent for the veteran's 
service-connected low back disability under any of the former 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2001).  The 
evaluation of 40 percent adequately and appropriately 
compensated the veteran for any functional loss due to a low 
back disability, and so entitlement to an evaluation in 
excess of 40 percent was not in order under 38 C.F.R. §§ 
4.40, 4.45, 4.59 and the holding in DeLuca.

In terms of the September 2003 changes to the rating 
criteria, the record lacks the evidence to support an 
evaluation in excess of 40 percent.  For example, the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
VA examination performed in February 2002 demonstrated 5 
degrees of extension and 15 degrees of lateral bending.  In 
March 2006, range of motion testing demonstrated extension to 
0 degrees; right and left lateral bending to 15 degrees; 
forward bending to 65 degrees; and rotation, bilaterally, to 
25 degrees.  In light of these examination findings, the 
veteran does not have the requisite limitation of motion such 
as to warrant a disability rating in excess of 40 percent.  
The 40 percent disability rating assigned under the rating 
criteria in effect at the time of the veteran's claim 
appropriately reflects the current level of disability in 
relation to the veteran's medical history.

Additionally, there is no medical evidence of record that the 
veteran has had incapacitating episodes of low back pain as 
defined in VA regulations.  Note (1) to revised Diagnostic 
Code 5293 provides that, for purposes of evaluations under 
that diagnostic code, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Although the veteran has submitted 
that he has to miss work because of his low back disability, 
he has denied any hospitalization for intervertebral disc 
syndrome.

In the absence of unfavorable ankylosis, a higher rating is 
not available under the new rating criteria.  Further, 
because none of the examinations of record were able to 
document any evidence of disc or neurological problems, a 
higher rating is not available under either the old or new 
criteria.  Because the 40 percent evaluation is proper and 
the veteran has not been frequently hospitalized, the 
application of the regular schedular standards is not 
impractical and an extraschedular is not in order at this 
time.  38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 40 percent for a low back 
disorder have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Thrombophlebitis
The veteran is service connected for thrombophlebitis of the 
right leg.  He was assigned a 40 percent disability 
evaluation under Diagnostic Code 7121.  38 C.F.R. § 4.104 
(2006).  He claims that his disability is more severe than 
that contemplated by the 40 percent rating.  He alleges that 
he experiences chronic swelling and if he does not wear his 
stocking his leg will turn blue in color.  He also alleges 
that he experiences persistent edema and permanent 
pigmentation on parts of the leg and ankle.  

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest. 38 C.F.R. § 
4.104, Diagnostic Code 7121.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a rating in 
excess of 40 percent for the veteran's service-connected 
status post acute deep thrombophlebitis of the right leg with 
chronic venous insufficiency have not been met.  The medical 
evidence of record does not demonstrate that the veteran's 
right leg disability is characterized by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; or by massive board-like edema, with 
constant pain at rest.  Rather a February 2002 VA examination 
noted no clubbing cyanosis or edema and there normal motor 
sensation and light touch sensation.  The veteran's right leg 
disability was characterized by residual pain and swelling.  
In August 2002, a private treatment provider, Dr. Wulff, 
submitted that the veteran experienced persistent edema, 
dependent rubor, and evidence of stasis pigmentation.  
Accordingly, the veteran was afforded an additional VA 
examination in March 2006.  At that time, there was no 
evidence of intermittent or persistent ulceration, varicose 
veins, persistent edema, intermittent or persistent 
ulceration, or constant pain at rest. After standing for 
approximately five to ten minutes the veteran did experience 
some mild erythema.  The examiner described the veteran's 
disability as being characterized by intermittent edema of 
the extremity with aching and fatigue in the leg after 
prolonged standing or walking when he is not wearing his 
compression hose, with symptoms relieved by the compression 
hose. 

Given the evidence as outlined above, the Board finds that 
the 40 percent evaluation currently assigned for status post 
acute deep thrombophlebitis of the right leg with chronic 
venous insufficiency is appropriate as the veteran's 
disability is characterized by evidence of intermittent 
edema, pain and weakness relieved by compression hose.  
Because there is no suggestion in the medical evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; or of 
massive board-like edema, with constant pain at rest, a 
higher evaluation cannot be assigned.  As such, an evaluation 
higher than 40 percent is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right leg disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional circumstances under which 
to assign a rating higher than 40 percent for the veteran's 
right leg disability.  Specifically, the veteran has not 
required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue in the right leg has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1. 38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that the 40 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and a higher rating is also denied on an extra-
schedular basis.


ORDER

An evaluation in excess of 40 percent for a low back 
disability is denied.

An evaluation in excess of 40 percent for status post acute 
deep thrombophlebitis of the right leg with chronic venous 
insufficiency,  is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


